Case 6:20-cv-00009-CCL Document 39 Filed 12/29/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION
RICHARD RAUGUST, CV 20-9-H-CCL
Plaintiff,
V. ORDER
COUNTY OF SANDERS and
WAYNE ABBEY,
Defendants.

 

 

Defendants Sanders County and Wayne Abbey move to dismiss Plaintiff
Richard Raugust’s amended complaint against them pursuant to Rule 12(b)(6) of
the Federal Rules of Civil Procedure. Plaintiff opposes the motion, which is now
fully briefed and ready for ruling.

LEGAL STANDARD

When determining a motion to dismiss under Rule 12(b)(6), this Court
accepts all factual allegations and reasonable inferences as true and construes them
in the light most favorable to the nonmoving party, but does not consider
conclusory allegations of law and unwarranted inferences. Adams v. Johnson, 355

F.3d 1179, 1183 (9th Cir.2004) (citing Sprewell v. Golden State Warriors, 266
Case 6:20-cv-00009-CCL Document 39 Filed 12/29/20 Page 2 of 7

F.3d 979, 988 (9th Cir.2001)). To survive a 12(b)(6) motion to dismiss, a plaintiff
must allege sufficient facts to state a “claim to relief that is plausible on its face.”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
PROCEDURAL BACKGROUND

Plaintiff filed his initial complaint against the State of Montana, Sanders
County, and a number of Sanders County employees, including Defendant Wayne
Abbey, on December 24, 2019. (Doc. 3). On June 29, 2020, the Court granted the
State of Montana’s motion to dismiss. (Doc. 26). On July 8, 2020, the Court
entered its order dismissing Plaintiff's state law claims as to the county and the
county defendants. (Doc. 27). The Court also dismissed Plaintiffs federal law
claim against Sanders County and two other county employees, with leave to
amend. (Doc. 27 at 18). The Court found that Plaintiff's initial complaint alleged
sufficient facts to state a plausible claim against Defendant Wayne Abbey under 18
U.S.C. § 1983 and denied Defendant Abbey’s motion to dismiss as to that claim.
(See Doc. 27 at 17).

Plaintiff timely filed his first amended complaint on July 22, 2020, naming
only Sanders County and Wayne Abbey as defendants. (Doc. 28). Defendants

Sanders County and Wayne Abbey timely filed their motion to dismiss on August

5, 2020. (Doc. 29).

Page 2 of 7
Case 6:20-cv-00009-CCL Document 39 Filed 12/29/20 Page 3 of 7

DISCUSSION

The Court has already determined that Plaintiff's initial complaint alleged
sufficient facts to state a plausible claim against Defendant Wayne Abbey under 18
U.S.C. § 1983. It need not revisit that issue at this stage in the proceedings, though
Defendant Abbey is free to move for either judgment on the pleadings or summary
judgment on this claim once he has filed his answer.

The Court explained in its order dismissing Plaintiff's claim against Sanders
County that he could only state a claim against Sanders County by alleging
sufficient facts to plausibly demonstrate that Sanders County had a policy, practice,
or custom that was “a moving force behind” the alleged violation of Raugust’s
constitutional rights. Dougherty v. City of Covina, 654 F.3d 892, 900 (9"" Cir.
2011) and that he could meet his burden by amending his complaint to allege facts
sufficient to show (1) the existence of a policy or custom, (2) that his rights were
violated by a final policy-making authority, or (3) that the final policy-making
authority ratified the decision made by the individual who committed the
constitutional violation. Menotti v. City of Seattle, 409 F.3d 1113, 1147 (9" Cir.
2005). (See Doc. 27 at 15).

The undersigned has carefully compared the allegations of the amended

complaint with the allegations of Plaintiff's initial complaint to determine whether

Page 3 of 7
Case 6:20-cv-00009-CCL Document 39 Filed 12/29/20 Page 4 of 7

Plaintiff cured the defects noted by the Court in its previous order. Plaintiff has
added or revised a number of paragraphs in an attempt to bolster his claim against
Sanders County. (See Doc. 28 at ff 23, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 46,
47 and 48). To the extent those paragraphs are directed at Sanders County, they
consist of legal conclusions or speculative allegations. They do not qualify as
either well-pleaded factual allegations or reasonable inferences.

To hold Sanders County liable for a custom or practice rather than a formal
written policy, Plaintiff must allege facts demonstrating that the custom or practice
is “of sufficient duration, frequence and consistency that the conduct has become a
traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918
(9"" Cir. 1996). A government entity’s liability for violation of an individual’s civil
rights “may not be predicated on isolated or sporadic incidents.” Id. When
stripped of legal conclusions and conclusory inferences that are not plausibly
supported by well-pleaded factual allegations, Plaintiff's § 1983 claim against
Sanders County is based entirely on the actions of Deputy Abbey in connection
with his investigation and alleged failure to disclose exculpatory information in
connection with the crime that led to Plaintiff's conviction. Allegations
concerning Deputy Abbey’s violation of Plaintiff's civil rights in a single

investigation is not sufficient to state a plausible claim against his employer.

Page 4 of 7
Case 6:20-cv-00009-CCL Document 39 Filed 12/29/20 Page 5 of 7

Plaintiff alleges that Sanders County failed to properly train Deputy Abbey
and that its failure amounts to a policy of deliberate indifference. (See Doc. 33,
Pl’s Resp. Br., at 14'). “A [county’s] culpability for a deprivation of rights is at its
most tenuous where a claim turns on a failure to train.” Connick v. Thompson, 563
U.S. 51, 61 (2011). Liability can only be imposed for a local government’s failure
to adequately train its employees “when the need for more or different training is
so obvious, and the inadequacy so likely to result in the violation of constitutional
rights that the local policymakers of [the local government entity] can reasonably
be said to have been deliberately indifferent to the need.” City of Canton v. Harris,
489 U.S. 378, 390 (1989). The United States Supreme Court set this high standard
to avoid diluting the requirement that a local government can be held liable only
for an action or inaction that amounts to an official policy. Clouthier v. County of
Contra Costs, 591 F.3d 1232, 1250 (9" Cir. 2010)(overruled on another issue by
Castro v. County of Los Angeles, 833 F.3d 1060 (9" Cir. 2016)). Plaintiffs
conclusory allegations regarding failure to train are not sufficient to meet this high

standard.

///

 

' The Court uses the page number assigned by CM/ECF rather than that assigned by
Plaintiff in the response brief.

Page 5 of 7
Case 6:20-cv-00009-CCL Document 39 Filed 12/29/20 Page 6 of 7

The amended complaint also fails to establish that Deputy Abbey’s conduct
was ratified by the final policy-making authority for Sanders County. Rather than
alleging specific facts to demonstrate that the individual responsible for training
Deputy Abbey and overseeing his investigation was aware that Deputy Abbey had
violated Plaintiff's constitutional right to disclosure of exculpatory information,
Plaintiff alleges that Deputy Abbey failed to disclose the relevant observations that
led to the eventual dismissal of Plaintiffs conviction prior to his trial conviction.
(See Doc. 28 at J 14). The final policy-making authority for the county could not
have ratified Deputy Abbey’s failure to disclose the exculpatory information when

he was not aware of that information.

CONCLUSION

As explained above, the Court is not persuaded to revisit the decision to
deny Defendant Abbey’s motion to dismiss Plaintiff's § 1983 claim against him in
his individual capacity and will therefore deny Defendant Abbey’s renewed motion
to dismiss. While the amended complaint may state a plausible claim against
Sanders County for negligence in its training and supervision of Deputy Abbey,
negligence is not the standard for a claim under § 1983 and the Court has
dismissed Plaintiff's state law claims against Sanders County because they are

barred by the statute of limitations. Accordingly,

Page 6 of 7
Case 6:20-cv-00009-CCL Document 39 Filed 12/29/20 Page 7 of 7

IT IS HEREBY ORDERED that the pending motion to dismiss (Doc. 29)
is granted in part and denied in part as follows: Defendant Abbey’s motion to
dismiss the amended complaint is DENIED and Sanders County’s motion to
dismiss the amended complaint is GRANTED.

IT IS FURTHER ORDERED that Defendant Wayne Abbey shall file an
answer to the amended complaint within fourteen days of entry of this order.

gt
DATED this A / “day of December, 2020.

. Lovell J =

Senior United States District Judge

Page 7 of 7
